Citation Nr: 0932363	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  02-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  
He also served in the Army National Guard from July 1976 to 
October 1995.  His Guard service included periods of active 
duty for training (ADT) and inactive duty training (IDT).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
Veteran's request to reopen a previously denied claim for 
service connection for heart disease.

In February 2004, the Board granted reopening of the 
previously denied claim.  The Board remanded the reopened 
claim for the development of additional relevant evidence.  
In January 2006, the Board again remanded the claim for 
evidentiary development.

At this time, the Board again REMANDS the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case again, because some of the 
evidence sought in the Board's February 2004 and January 2006 
remands has not been obtained.

The Veteran has coronary artery disease for which he has 
received treatment from the late 1980s forward.  The 
Veteran's active service was from 1972 to 1974.  He served in 
the National Guard from mid 1976 to 1995, with periods of ADT 
and IDT.  In National Guard service, ADT is full time duty 
for training purposes, and generally refers to a two week 
period of training that is required annually.  IDT includes 
training duty that is not full time; the term generally 
refers to weekend 


drills that are required twelve times per year.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).  If a 
service member is on active duty or on ADT, service 
connection may be granted for disability resulting from 
disease or injury incurred during such duty. 38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).  If a service member is on 
IDT, service connection may be granted for disability 
resulting from injury incurred during such duty, but not for 
disability resulting from disease incurred during such duty.  
38 U.S.C.A. §§ 101(24), 106.

In seeking service connection for his heart disease, the 
Veteran's claim includes the contention that he sustained 
heart injury, specifically a myocardial infarction, during a 
period of National Guard ADT or IDT.  In the February 2004 
and January 2006 remands, the Board instructed the AMC or RO 
to verify the dates of the Veteran's ADT and IDT.  Some 
records regarding the Veteran's Guard service have been added 
to the claims file.  A Guard retirement credits record for 
the Veteran shows the number of points he received for 
periods of ADT and IDT in 1976 to 1982.  A unit record of 
reserve training appears to show that the Veteran was present 
for a drill on two consecutive days in February 1993.  Those 
records do not show, and the claims file does not contain 
records that do show, the dates of the Veteran's periods of 
ADT and IDT during his Guard service from 1976 to 1995.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board will remand the 
case again for a search for records of the Veteran's Guard 
training dates.

In the February 2004 and January 2006 remands, the Board also 
instructed the AMC or RO to obtain a medical opinion that was 
to take into consideration the dates of the Veteran's ADT and 
IDT.  The Board asked that a cardiologist review the ADT and 
IDT dates verified by the RO, and review the rest of the 
Veteran's claims file, and provide an opinion as to the 
likelihood that the Veteran had a myocardial infarction or a 
cardiac arrest during a period of ADT or IDT.  The Board 
asked that the cardiologist opine as to the likelihood that 
the Veteran's current heart disease was incurred during a 
period of ADT.

The RO obtained VA examinations, with medical opinions, in 
September 2006 and June 2009.  The RO did not provide either 
reviewing physician with the dates of the Veteran's periods 
of ADT and IDT.  In this repeat remand, the Board again 
instructs the AMC or RO to provide those dates to the 
reviewing physician, and to obtain opinions regarding any 
relationship between events during training duty and current 
heart disease.  Stegall, id.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a military record of the dates 
of all of the Veteran's periods of Army 
National Guard active duty for training 
and inactive duty training between July 
1976 and October 1995.  Associate this 
record with the Veteran's claims file.

2.  After the record described above is 
obtained, provide to a VA cardiologist, 
for review, the Veteran's claims file, 
including a military record of the dates 
of all of the Veteran's periods of Army 
National Guard active duty for training 
and inactive duty training between January 
1976 and October 1995.  Ask the 
cardiologist to provide opinions, based on 
the evidence of record, responding to the 
following questions:

A. Is it at least as likely as not 
that the Veteran became disabled from 
a myocardial infarction or a cardiac 
arrest that occurred during a period 
of active duty for training or 
inactive duty training?

B. Is it at least as likely as not 
that the Veteran's current heart 
disease was incurred or aggravated 
during a period of active duty for 
training?

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




